United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pembroke Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean T. Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1473
Issued: May 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ merit decisions dated June 20 and November 8, 2006 and April 11, 2007. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 51-year-old postal supervisor, filed a Form CA-2 claim for benefits based on
an emotional condition on December 1, 2005. He stated that his supervisor subjected him to a
pattern of harassment, unreasonable expectations, unfair working conditions and discriminatory

treatment; this led to his being hospitalized with chest pains, major depression and a generalized
anxiety disorder.1
The Office controverted appellant’s claim and submitted a December 9, 2005 statement
from Sam Ezem, appellant’s supervisor, who stated:
“On July 29, 2005 I met with [appellant] and went over his job responsibilities. I
advised him that his responsibility is to supervise and hold his employees
accountable. That he is also responsible [for] clearing his operation on time.
“On October 4, 2005 at 3:45 p.m. [appellant] called me and stated that he [would
be] late to work that day. I asked [him] how late? [Appellant] replied [he] would
be in around 6:00 p.m. I said okay.
“That same day at 6:35 p.m., I received a call from [appellant], again he informed
me that he would be out for six weeks. I asked [him] if everything was all right
with him? [Appellant] replied ‘my doctor put me out for six weeks.’ I then advised
[him] that I need[ed] medical documentation from him when he returns back to
work.
“On December 8, 2005 I received a CA-2 from [appellant] alleging depression and
anxiety disorder because I gave him unreasonable expectations. Whereas, I met
with [him] on July 29, 2005 and he called in on October 4, 2005, [stating] that he
[would] be out for six weeks. [Appellant] did not file a Form CA-2 since July 29,
2005 when I met with him to evaluate his job performance until December 8, 2005.
He also was aware that he had this disease or illness since March 5, 1997.
“The evidence is clear that this claim is bogus and should be dismissed.
Management has the right to direct employees of [the employing establishment] in
the performance of official duties.”
On January 9, 2006 appellant filed a second Form CA-2 claim for benefits based on an
emotional condition. He stated that he was having a conflict with Mr. Ezem, his supervisor and
the unit manager, which led to chest pain and emergency treatment. Appellant asserted that he
had recently been required to clear dispatches before ending his tour. He also alleged that
Mr. Ezem made errors in composing the holiday schedule which affected him and his employees.
In addition, appellant stated that Mr. Ezem pressured him to organize his staff for the weekend,
which Mr. Ezem also mishandled, thereby creating additional managerial difficulties for
appellant. He asserted that he showed Mr. Ezem another manager’s guidelines for arranging
schedules, but Mr. Ezem claimed that he did not see them. Appellant stated that the schedule he
prepared for a Friday during December 2003 was questioned in an investigative interview
pertaining to his duties on Monday, December 19, 2005. He stated that in 2000 while inputting
data he became confused and hesitant at the computer and had to leave work. Appellant
indicated that he submitted leave for this period. He further indicated that, due to his latest

1

The Office previously accepted a claim by appellant for depression on October 15, 1997.

2

episode of his chronic, recurring emotional condition he had been out of work since
December 23, 2005.
In a January 13, 2006 statement, Mr. Ezem rebutted appellant’s allegations. He stated:
“On Monday, December 19, 2005, at approximately [4:45 p.m.,] the [d]istrict
[m]anager, Jordan Small [a]nd [the] [m]anager, [p]lant operations Paul Sands,
[a]pproached the [manager of district operations,] Don Shandor, and informed him
that [appellant] [was] in the union cage drinking coffee. When [Mr. Shandor]
approached him, he asked [appellant] if he was on break. [Appellant] responded
‘no.’ [Mr. Shandor] also asked him if he was discussing any labor issues with the
union. [Appellant] responded ‘no.’ [Mr. Shandor] then instructed [appellant] to go
back to his operation.
“On December 23, 2005 at approximately [7:50 p.m.,] I conducted an investigative
interview with [appellant]. I asked him what he was doing in the union cage on
Monday[,] [December] 19, 2005. He responded, ‘I went to the general clerk to ask
her for service talk.’ I reminded him that the union cage has nothing to do with the
general clerk office. I asked him did Mr. Shandor approach you on Monday,
[December] 19, 2005 and asked him what he was doing in the union cage, he
responded ‘I went there to talk to [the general clerk] about [my] schedule.’ He also
stated that he did not recall [Mr.] Shandor asking him any question. I asked him
did he recall [Mr. Shandor] instructing him to go back to his operation? He
responded yes. After the investigative interview [appellant] left his operation and
went home. Without informing me. He willfully abandons his operation and
[went] AWOL [absent without leave].
“[Appellant has] not call[ed] me since he abandoned his operation. His action on
December 23, 2005 cited above [has] demonstrated his inability to conduct himself
in compliance with the [employing establishment] code of conduct. As a postal
employee, he has the responsibility to discharge his assigned duties conscientiously
and effectively. He is to conduct himself in a manner that reflects favorably upon
[the employing establishment]. The evidence is clear that this claim is bogus and
should be dismissed. Management has the right to direct employees of [the
employing establishment] in the performance of official duties.”
In a report dated January 6, 2005, Dr. Evelyn Lopez-Brignoni, appellant’s treating
psychiatrist, stated:
“[Appellant] has been under my care since March 10, 1997, for the treatment of
major depression and general anxiety disorder. He is suffering from an episode of
sever and debilitating depression, brought on by stress at work, and exacerbated by
his supervisor, and has been unable to work since December 23, 2005. He is
presently not a threat to himself or any other individual, including family members.

3

“[Appellant] continues to be monitored by me with medication management and
individual therapy, and his status will be reevaluated at his next appointment of
January 25, 2006.”
By letter dated February 6, 2006, the Office advised appellant that he needed to submit
additional information in support of his claim. The Office asked appellant to describe in detail the
employment-related conditions or incidents which he believed contributed to his emotional
condition, and to provide specific descriptions of all practices, incidents, etc., which he believed
affected his condition.
In a February 14, 2006 report, Dr. Huberto Merayo, Board-certified in psychiatry and
neurology, noted that appellant was hospitalized from February 8 to 14, 2006. He diagnosed
recurrent major depression.
In a statement dated February 18, 2006, appellant stated:
“The first occasion of my emotional condition was a direct result with a supervisor
occurred on March 5, 1997 and is well documented (062155980). Two years ago a
supervisor intentionally bumped into me twice and almost a third time. It was a
credible threat report with Mr. Shandor. Management began giving me extra work,
longer hours and harassment. I was injured on October 5, 2005, December 23,
2005, and February 6, 2006 once again, requiring hospitalization, and for which I
am still off from work.... I believe increased longer work hours, continued
harassment from Mr. Ezem, and expectations of me that are discriminatory.”
Appellant stated that the actions of Mr. Ezem and other supervisors cited above had been
detrimental to his health.
In response to the Office’s February 6, 2006 developmental letter/questionnaire, appellant
submitted a March 10, 2006 statement which provided a chronology of the alleged incidents of
harassment and other compensable acts on the part of management. The incidents related by
appellant were:
October 5, 2005 -- Conflict with Mr. Ezem who became angry with appellant for
asking him how to pay for his court leave. He claimed he was not allowed to leave
early, that he was given overtime and was unable to leave early. Appellant claimed
that Mr. Ezem gave him unreasonable expectations that he did not give to other
supervisors, and having his dispatches cleared before going home. He claimed that
Mr. Ezem asked him, “what are you going to do, party?”;
December 23, 2005 -- Discussed in prior statement;
January 3, 2006 -- Mr. Ezem sent him a notice to report despite the fact that he had
already informed [Ben] Jones that he would be out for 45 days on continuation of
pay;

4

January 9, 2006 -- Conflict with Mr. Ezem pertaining to investigative interview
regarding his duties on December 19, 2005 on December 23, 2005. He stated that
he became confused and hesitant at his computer;
January 9, 2006 -- Appellant attempted to give a Form CA-2 to Mr. Ezem but he
refused to take it, saying he was going home and never gave him a receipt;
January 19, 2006 -- Increased conflict at his job site led to acute exacerbation of his
depression;
February 2, 2006 -- Appellant returned from illness. Mr. Ezem stated that no one
knew where he was, that he did not turn in the proper paperwork to the proper
people, therefore, he charged appellant with being AWOL for one week and stated
that he had abandoned his position. Appellant felt confused, had heart palpitations,
suicidal thoughts and major work-related depression.
In addition, Dr. Brignoni, appellant’s treating psychiatrist, submitted a handwritten,
annotated response to the Office’s request for an explanation of how exposure or incidents in
appellant’s federal employment contributed to his condition. He stated:
“[Appellant] has been followed for nine years for management of major depression, which
has been compounded by work situation.... Every major exacerbation has been precipitated
by conflict at the job site. He has a rather rigid perfectionist personality that tends to react
to criticism/review in a rather idiosyncratic manner[,] becoming profoundly depressed and
self[-]destructive.”
In a March 13, 2006 statement, appellant indicated that he had been on various forms of
medication, continuously, since the first, accepted, work-related incident of March 5, 1997.
Appellant submitted a February 7, 2006 statement from his coworker, Rolando Beckford.
He stated:
“I [a]m writing this statement on behalf of [appellant]. I recalled [that] on
December 24, 2005 I was the general clerk on duty. [Appellant] called before
4:00 p.m. to talk to Mr. Jones who was the MDO. I [put the] call through to the
MDO. I have no knowledge of what transpired.
“Also on ... Monday[,] December 26, [2005] [appellant] called to speak to the
MDO, the MDO at the time was Mrs. Anderson. I do not exactly know what
happened.... Mrs. Anderson refused the call. [Appellant told] me to let MDO Jones
know that he was calling in [sick] for continuation of pay for 45 days. I notified the
MDO when he came in.”
Mr. Jones submitted a February 6, 2006 statement:
“This is to confirm that [appellant] called in the office and talked to me on
Saturday, December 24, 2005. As I was MDO. He called to inform me that he is
calling in continuation of pay for 45 days.”

5

By decision dated June 30, 2006, the Office denied appellant’s claim on the basis that he
failed to establish any compensable factor of employment and thus fact of injury was not
established.
On July 26, 2006 appellant requested a review of the written record.
In a statement dated July 26, 2006, appellant stated:
“The one compensable factor of employment of excessive and increased hours of
overtime that I was required to perform is well documented in the form of my
official pay stubs ... and clock rings for the missing pay stubs … included from
the years 2003 to 2006 inclusive. I have created a form … that shows the
overtime record for each pay period and each year. It is evident that this extra
work increased dramatically after a work incident that occurred on April 15, 2004.
As you can see, the form shows that the amount of overtime hours worked have
more than doubled since the year 2003. The disparity in work hours had
increased two fold since I agreed in protected activities in early 2004.
“MDO Ezem began having me work longer hours [15.46 hours on Saturday,
August 6, 2005] than other supervisors at the SPBS clearing dispatches and
restricting me from leaving the operation even though all other supervisors were
permitted to move about as necessary.
“I filed a grievance … on MDO Ezem … for an AWOL … charge. I won a
grievance and received a pay adjustment … on MDO Ezem for his erroneous …
and abusive charge of AWOL against me the week of Christmas. This was
another example of the harassment and abusive treatment of retaliation against
me.”
***
“On June 20, 2005 Mr. Ezem began placing restrictions on me that prevented me
from moving freely through the building and began increasing my job
responsibilities. This action made it difficult for me to conduct my daily
responsibilities. It became difficult to access the mail volumes that I was required
to be aware of to adequately perform my job. It slowed down some forms of
communications that were necessary between supervisors and/or employees
which needed face to face transactions in order to iron out particular problems.
Conversations of a private nature were necessary to protect an employees’
confidentiality. I was tasked with identifying containers of mail that were coming
to the platform from the stations. I was given the additional responsibility of
dating and initialing each label…. This was extremely difficult because of the
tremendous volume of containers that were coming in and at the high rate of
entrance onto the entire length of the platform. I was the only platform supervisor
tasked with this additional responsibility.
“MDO Ezem also instructed me to remain physically on the platform from
4:00 p.m. until 5:00 p.m. He would not let me leave even two minutes early to set
6

up my SPBS operation, the computer, assignment of my employees or to even
check on what the previous tour had done. Many times the tours’ previous
supervisor failed to clean house or complete dispatches before they left work after
eight hours.… This would increase my workload and that of my employees. We
became responsible for their work as well as our own. This in turn caused my
overtime work hours to increase dramatically…. MDO Ezem’s additional
requirement of mandating me to stay until all dispatches were completed also
contributed to the huge increase in my overtime work hours in 2004 and 2005….
These longer hours were taking their toll on my health and well being.
“MDO Ezem increased my work hours.... I frequently noticed that he was
allowing other supervisors to leave their operations after having just worked eight
hours…. This disparity of treatment just added to the burden of my work….
“On December 22, 2005 I was feeling very tired because of all the overtime that I
had incurred as a result of MDO Ezem’s instructions. Around 8:15 p.m., I
became disoriented, and could not focus while trying to input my employees’
information into the computer, a routine daily task….
“Extra workload and excessive overtime by the employing establishment have
been proven. I have proven one compensable factor of employment of excessive
and increased hours of overtime that I was required to work….”
In support of his request, appellant submitted payroll records, clock rings, timesheets and
pay stubs from 2003 to 2005. He stated that he filed a grievance for being charged with being
AWOL for 32 hours during pay period one for the year 2006 charge, which was approved, and
received a pay adjustment.
By decision dated November 13, 2006, an Office hearing representative affirmed the
June 30, 2006 decision.
In a report dated January 16, 2007, Dr. Brignoni stated:
“Between 2001 [and] mid 2004, [appellant] had no new complaints and
apparently continued to function adequately at his post. He continued to pursue
his EEOC [Equal Employment Opportunity Commission] case, but was working
without major exacerbations of his anxiety or mood disturbance.”
By letter dated January 25, 2007, appellant’s representative, Dean T. Albrecht, requested
reconsideration. He contended that appellant’s being forced to work an excessive amount of
overtime constituted a compensable factor of employment. Mr. Albrecht also argued that
Dr. Brignoni’s January 16, 2007 report indicates that the additional overtime he was forced to work
directly resulted in the exacerbation of appellant’s major depression condition.
By decision dated April 11, 2007, the Office denied modification of the June 20, 2006
decision.

7

LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.2 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.3
The first issue to be addressed is whether appellant has established factors of employment
that contributed to her alleged emotional condition or disability. Where the disability results
from an emotional reaction to regular or specially assigned work duties or a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of the Act.5
ANALYSIS
The Board finds that appellant has failed to submit sufficient evidence to establish his
allegations that his supervisor engaged in a pattern of harassment, intimidation or discrimination.
Appellant alleged that Mr. Ezem harassed him, but did not provide sufficient evidence to
establish that he was harassed or treated in a discriminatory manner.6 Mere perceptions of
harassment or discrimination are not compensable; a claimant must establish a basis in fact for
the claim by supporting his allegations with probative and reliable evidence.7 Appellant alleged
that Mr. Ezem gave him unreasonable restrictions and expectations that he did not impose on
other supervisors, but failed to submit documentation to prove these allegations.8 Mr. Ezem
2

See Debbie J. Hobbs, 43 ECAB 135 (1991).

3

See Ruth C. Borden, 43 ECAB 146 (1991).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Id.

6

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
7

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

8

The Board notes that although appellant submitted voluminous records of his work hours and overtime hours in
the form of pay stubs, clock rings and timesheets, he failed to provide similar records from other supervisors
indicating that his work schedule was discriminatory, nor has appellant indicated that he was given additional work
assignments and restrictions which created unreasonable responsibilities, over and above those of other supervisors,
which constituted discriminatory treatment.

8

denied appellant’s allegations that he was unfairly singled out or treated in a discriminatory
manner. He stated that he counseled appellant about his attendance and leave, which was part of
his managerial functions. Disciplinary matters consisting of counseling sessions, discussions or
letters of warning for conduct pertain to actions taken in an administrative capacity, and are not
compensable as factors of employment.9 Appellant alleged that his supervisors made statements
and engaged in actions which he believed constituted harassment and discrimination, but he
provided no corroborating evidence, such as witness statements, to establish that the statements
actually were made or that the actions actually occurred.10 Ms. Ezem did acknowledge
discussing with appellant the need to clarify requests for leave and the need to make them in a
timely manner. He denied, however, that he harassed appellant regarding leave issues. Ms. Ezem
indicated that he acted in his administrative capacity in counseling appellant about matters
pertaining to leave and in monitoring his whereabouts because his attendance was unsatisfactory,
because he took unauthorized breaks and because he frequently failed to submit the proper forms
for requesting leave. He rejected appellant’s allegation that he harassed appellant by arbitrarily
denying his requests for leave.
The Office reviewed all of appellant’s allegations of harassment, abuse and mistreatment,
and found that they were not substantiated or corroborated. To that end, the Board finds that the
Office properly found that the episodes of harassment cited by appellant did not factually occur
as alleged by appellant, as he failed to provide any corroborating evidence for his allegations. As
such, appellant’s allegations constitute mere perceptions or generally stated assertions of
dissatisfaction with a certain superior at work which do not support his claim for an emotional
disability.11 For this reason, the Office properly determined that these incidents constituted mere
perceptions and were not factually established. Appellant has not submitted evidence sufficient
to establish that Mr. Ezem engaged in a pattern of harassment toward him or created a hostile
workplace environment.
The Board finds the evidence of record does not establish that the administrative and
personnel actions taken by management in this case were in error and are, therefore, not
considered factors of employment. An employee’s emotional reaction to an administrative or
personnel matter is not covered under the Act, unless there is evidence that the employing
establishment acted unreasonably.12 Appellant has not presented sufficient evidence that the
employing establishment acted unreasonably or committed error with regard to the incidents of
alleged unreasonable actions involving personnel matters on the part of the employing
establishment.
Appellant alleged that he sustained stress in the performance of his duties as a supervisor
due to the additional responsibilities and excessive overtime assigned to him by Mr. Ezem. The
Board has held that emotional reactions to situations in which an employee is trying to meet his
9

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

10

See William P. George, 43 ECAB 1159, 1167 (1992).

11

See Debbie J. Hobbs, supra note 2.

12

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

9

or her position requirements are compensable.13 However, appellant has submitted insufficient
evidence to establish that the employing establishment acted unreasonably or committed error
with regard to the incidents of alleged unreasonable actions involving administrative or
personnel matters on the part of the employing establishment. An employee’s emotional reaction
to an administrative or personnel matter is not covered under the Act, unless there is evidence
that the employing establishment acted unreasonably.14 Assignment of a work schedule is an
administrative function, and not a work factor, and is not compensable absent a showing of error
or abuse.
As part of the managerial function, a supervisor must assign work. Appellant did not
submit any evidence to substantiate that any of his work assignments were in error or were
abusive.
The Board has held that an employee’s dissatisfaction with perceived poor management
constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable under the Act.15 Appellant has not submitted
sufficient evidence to support his allegations that Mr. Ezem gave him incorrect and contradictory
scheduling instructions, imposed an unusually heavy workload and issued unreasonable
deadlines. Appellant also has not established that the employing establishment subjected him to
unreasonable demands in setting performance guidelines for his. Thus, these actions on the part
of management did not constitute a factor of employment.
Regarding appellant’s allegation that he developed stress due to the uncertainty of his job
duties and his insecurity about maintaining his position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.16
Accordingly, appellant has presented no evidence that the employing establishment acted
unreasonably or committed error with regard to these incidents of administrative managerial
functions. A reaction to such factors did not constitute an injury arising within the performance
of duty; such personnel matters were not compensable factors of employment in the absence of
agency error or abuse.
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.17 However, error or
abuse by the employing establishment in an administrative or personnel matter, or evidence that
the employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.18 As appellant has failed to show that these actions demonstrated error or abuse
13

See Lillian Cutler, supra note 4.

14

See Alfred Arts, supra note 12.

15

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

16

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

17

Elizabeth Pinero, 46 ECAB 123 (1994).

18

Margreate Lublin, 44 ECAB 945 (1993).

10

on the part of management, they are not compensable.19 The Board further finds that
management did not commit administrative abuse or error by monitoring appellant’s leave and
his whereabouts at the worksite. The Board notes that disciplinary action is an administrative
function and therefore any reaction to such is not considered to be in the performance of duty.
Appellant failed to demonstrate that Mr. Ezem was doing anything more than discharging his
supervisory duties by monitoring and checking on his employees or that he engaged in improper
conduct which exceeded his administrative responsibilities.
The Board has held that investigations, which are an administrative function of the
employing establishment, that do not involve an employee’s regularly or specially assigned
employment duties are not considered to be employment factors.20 However, the Board has also
found that an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.21 Although appellant has
made allegations that the employing establishment erred and acted abusively in conducting its
investigative interview, appellant has not provided sufficient evidence to support such a claim.
A review of the evidence indicates that appellant has not shown that the employing
establishment’s actions in connection with its investigation of him were unreasonable. Appellant
alleged that his supervisor made abusive statements during the course of the investigation of him,
but he provided no corroborating evidence, such as witness statements, to establish that the
statements were actually made.22 Thus, appellant has not established a compensable
employment factor under the Act in this respect.
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.23 The Board will affirm the June 20 and
November 8, 2006 and April 11, 2007 decisions denying compensation for an alleged emotional
condition.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

19

The Board notes that the case file contains a document indicating that appellant received a pay adjustment after
being charged with being AWOL for 32 hours in December 2005 and January 2006. However, the mere fact that
personnel actions were later modified or rescinded, does not in and of itself, establish error or abuse. See Michael
Thomas Plante, supra note 15.
20

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

21

See Richard J. Dube, 42 ECAB 916, 920 (1991).

22

See Larry J. Thomas, 44 ECAB 291, 300 (1992).

23

See Margaret S. Krzycki, supra note 7.

11

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2007 and November 8 and June 20,
2006 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: May 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

